 
Exhibit 10.50
 
May 1, 2002
 
Via Telecopy (561) 589-3779
 
eMerge Interactive, Inc.
10305 102nd Terrace
Sebastian, Florida 32958
Attention: Mr. Reid Johnson
 
Re:
 
Termination of Financing Agreement (“Loan Agreement”), dated August 24, 2001,
among eMerge Interactive, Inc. (“Borrower”), The CIT Group/Business Credit,
Inc., in its capacity as agent (“Agent”) and as a lender.

 
Dear Mr. Johnson,
 
Reference is made to the Loan Agreement. All capitalized terms, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Financing
Agreement.
 
Agent has been informed that Borrower intends to terminate the Loan Agreement as
of May 1, 2002 (the “Termination Date”) and to satisfy in full all loans and
other non-contingent obligations of Borrower to Agent outstanding on the
effective date of such termination (collectively, the “ Obligations”),
including, but not limited to, all principal, interest, legal fees and other
charges outstanding or payable under the Loan Agreement in the amounts set forth
in the following paragraph. Borrower has advised Agent that satisfaction of the
Obligations will be effected by the wire transfer to Agent of immediately
available funds in an amount sufficient to satisfy the full amount of the
Obligations on the date of payment.
 
To the end of facilitating Borrower’s wire transfer of funds on the Termination
Date to satisfy the Obligations, please be advised that the total Obligations as
of the date hereof consist of the following:
 
1.
  
Principal Balance
  
$                0
2.
  
Audit expense
  
$    7,654.00
3.
  
Prepayment fees or termination charges
  
$425,000.00
4.
  
Legal fees
  
$  10,000.00
5.
  
Unused Line Fee/Float day charges/Wire fees
  
$    4,735.75
    
TOTAL
  
$447,389.75

 
Borrower has requested Agent’s consent to Borrower’s sale and transfer on or
about the date hereof of the “Chilton Cattle Order Buying Assets” comprised of
196 acres of real property located at 100 Old Martin Road, Chilton, Texas, and
associated equipment, furniture, and fixtures and the “rollover business”
conducted thereon (the “Proposed Sale”). Subject to



--------------------------------------------------------------------------------

the remittance to Agent of the net proceeds of the Proposed Sale in the amount
of $400,000 for application to the Obligations, Agent consents to such sale and
transfer of the Chilton Cattle Order Buying Assets as contemplated by the
Proposed Sale.
 
Agent agrees that its liens and security interests in the assets of Borrower
shall terminate and Agent shall promptly return to Borrower an expense deposit
of approximately $22,000 and the originals of the Participant Letters of Credit
if and when Agent receives (a) confirmation that Agent has received a wire
transfer from Borrower of immediately available federal funds, for the account
of Agent, in the full amount of the Obligations outstanding on the date of
Agent’s confirmation of receipt of such funds, and (b) a copy of this letter
fully executed by Borrower.
 
No termination of Agent’s liens and security interests in Borrower’s assets
shall operate to terminate or impair Borrower’s indemnifications of Agent under
the Loan Agreement or otherwise, which shall survive such termination.
 
Instructions for the wire transfer of funds by Borrower to Agent are as follows:
 
JP Morgan Chase New York
ABA # 021000021
For the account of
The CIT Group/Business Credit
Account # 144026613
Reference: eMerge Interactive
 
By its acceptance hereof, Borrower acknowledges and agrees that (a) Agent
reserves all of its rights with respect to each automated clearinghouse transfer
(“ACH”) and each check and other instrument or payment item received by Agent
from Borrower or any of Borrower’s account debtors prior to full payment of the
Obligations as contemplated hereby (such checks, instruments or other payment
items being collectively called “Checks”); (b) Agent has credited to Borrower’s
account the amount of all such ACH transfers and the face amount of all such
Checks, but Agent has not yet received full and final credit or payment
therefore; and (c) Borrower shall reimburse and pay to Agent, promptly after
Agent’s demand therefore made at any time within sixty (60) days after the date
hereof, in immediately available funds, the amount of any ACH transfer and the
full face amount of any Check that is hereafter dishonored or returned to Agent
or remains unpaid for any reason plus any bank charges and all other reasonable
costs incurred by Agent that arise as a result of any such dishonor or return.
 
When accepted by Borrower, the foregoing shall constitute an agreement made in,
and governed by the internal laws of the State of Georgia.
 
 
Very truly yours,
 
THE CIT GROUP/BUSINESS CREDIT, INC  (“Agent”)
By:
  
/s/    ELLIOT HARRIS

--------------------------------------------------------------------------------

Title:
  
Vice President

 
The above and foregoing is acknowledged, accepted and agreed to:
 
 
EMERGE INTERACIVE, INC.  (“Borrower”)
By:
  
/s/      REID JOHNSON

--------------------------------------------------------------------------------

Title:
  
CFO